Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           It is noted that inventor “Lummerstirfer” appears on the data sheet but that “Lummerstorfer” appears in the oath. Correction of the data sheet or ADS is needed.
           The specification lacks a brief description of the drawing. Furthermore, the drawing should not be labelled as “figure 1” or “drawing 1” nor referred to thusly elsewhere as there is only 1 figure. Correction is needed.
           Claim 5 recites “a random ethylene copolymers” which is ungrammatical. Correction is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okunaka et al. (US 20150315371), cited by the examiner in view of Boragno (EP 309818), cited by applicants.
Example 1 in Table 1 of the reference discloses a composition containing 76 parts unmodified PP, 4 parts acid modified PP and 20 parts carbon fibers. Note Table 2 for Charpy impact strength of example 1 of 31kJ/M2 and elongation of 2.9%. Note paragraph 46 for melt flow rates of 30-70 g/10 min. Note paragraph 43 for random propylene copolymers as in claim 5. Note paragraph 174 for production of articles. Note Table 2 for tensile strengths as in claim 12.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okunaka et al. (US 20150315371), cited by the examiner in view of Boragno (EP 309818), cited by applicants and EP 3095819, cited by applicants.
The primary reference does not disclose addition of HECO to their compositions. However, note Table 1 of EP ‘819 disclosing that addition of HECO in place of ordinary PP results in superior impact strength. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to utilize HECO in the composition of the primary reference in the expectation of improved impact strength, absent any showing of surprising or unexpected results.


2 is rejected under 35 U.S.C. 103 as being unpatentable over Okunaka et al. (US 20150315371), cited by the examiner in view of Boragno (EP 309818), cited by applicants and Horacek et al. (US 4863790), cited by the examiner.
The primary reference does not disclose two polypropylenes with differing melt flow rates. Horacek at column 6, lines 34-42 that better flow and mechanical properties result form use of bimodal polypropylene (i.e. polypropylene having two different molecular weights and thus melt flow rates) than monomodal polypropylene. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to utilize the bimodal polypropylene of Horacek in the primary reference in the expectation of improved flow and mechanical properties, absent any showing of surprising or unexpected results.
          
           No combination MFR and parts by weight propylene polymer encompassed by claims 3, 4, 6 and 8 are taught or suggested by the prior art.
Claims 3, 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

3-8-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765